DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, encompassing claims 1-6, in the reply filed on January 8, 2021, is acknowledged. Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
In claim 1, “a vertical panel adapted to be affixed to a monument.” Specifically, both the monument itself and the adaptation capable of affixing the vertical panel to the monument do not appear to be depicted, or are otherwise unlabeled, in the drawings. While the vertical panel is currently depicted as affixed to a side portion of an aircraft passenger seat (e.g., in Figure 1), this arrangement is currently not captured by the claim language.
In claim 3, “wherein the upper tier further comprises an overhanging lip and a light disposed in or below the lip directed to shine light toward the lower tier.”

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
In claim 1, 2, and 6, “vertical panel” lacks antecedent basis in the Detailed Description of specification. Instead, the specification only refers to a “vertical back panel 108”, a “front panel 124”, and a “mounting panel 130”, all of which appear to be vertically oriented in the drawings.
In claim 1, “lower stowage cutout” lacks antecedent basis in the Detailed Description of specification.
In claim 1, “upper stowage cutout” lacks antecedent basis in the Detailed Description of specification.
In claims 1 and 5, “lower stowage depression” lacks antecedent basis in the Detailed Description of specification.
In claim 5, “upper stowage depression” lacks antecedent basis in the Detailed Description of specification.
The disclosure is objected to because of the following informalities: 
Para. [0036] refers to both an “upper stowage portion 114” and an “upper stowage portion 118” creating confusion as to the naming conventions of the disclosure.
Para. [0036] refers to both a “lower stowage portion 116” and a “lower stowage portion 120” creating confusion as to the naming conventions of the disclosure.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 4, and 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 recites “wherein the electric devices include at least one of a power port, a data port, and an in-flight entertainment control panel” which is indefinite for two reasons. First, electric device is not positively claimed in claim 1, from which claim 4 depends. Instead, only a configuration of the front surface is claimed in claim 1. Therefore it is unclear if there is proper antecedent basis for the electric device, such that the electric device is a component of the invention, which would permit further limiting of the electric device in claim 4. Second, claim 1 recites “at least one electric device” which encompasses embodiments of the invention having only one electric device, while claim 4 appears to require a plurality of “electric devices” which contradicts the antecedent basis for the recitation.
Claim 5 recites “upper stowage depression” which lacks proper antecedent basis, due to the fact that claim 1, from which claim 5 depends, instead recites a “bore through a thickness of the upper tier.”
	



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris (US D368890 S).
Regarding claim 1, Morris discloses a console assembly (see claim 1, regarding a vehicle console), comprising: 
a vertical panel adapted to be affixed to a monument (as shown in annotated fig. 1 below); 
a lower tier affixed to the vertical panel (as shown in annotated fig. 1), the lower tier having a top surface for placing items (as shown in annotated fig. 1) and a front surface for mounting at least one electric device (the front surface, as shown in annotated fig. 1, provides a flat surface that is 
an upper tier affixed to the vertical panel above (via the intervening structure of the monument, as shown in annotated fig. 1) and spaced apart from the lower tier (as shown in annotated fig. 1), the upper tier comprising an upper stowage cutout formed along a rear of the upper tier near the vertical panel and directly above and in alignment with the lower stowage cutout of the lower tier (the cutout formed by the gap where the upper tier is not connected to the vertical panel, as shown in annotated fig. 1), and a bore through a thickness of the upper tier vertically aligned with the lower stowage depression (as shown in annotated fig. 1).

    PNG
    media_image1.png
    614
    693
    media_image1.png
    Greyscale


Regarding claim 5, Morris discloses the invention in claim 1, and further discloses wherein the lower and upper stowage depressions are cylindrical and vertically aligned (as shown in annotated fig. 1 above) such that an item disposed in the two stowage depressions seats in the lower stowage depression and is retained by the upper stowage depression (an item stowed in the lower storage depression would inherently be retained by the upper stowage depression in the embodiment depicted in annotate fig. 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US D368890 S) in view of Ledbetter (US 6,343,835 B1).
Regarding claim 2, Morris discloses the invention in claim 1, and further discloses wherein the upper tier extends away from the vertical panel a first distance (as shown in annotated fig. 1 above), and the lower tier extends away from the vertical panel a second distance (as shown in annotated fig. 1).

However, Ledbetter is in the field of consoles (abstract) and teaches wherein the second distance (distance from front wall 57 to rear wall 60, as shown in fig. 2) is greater than the first distance (the distance from front wall 64 to rear wall 60, as shown in fig. 2) such that the lower tier has a longer length than the upper tier (as shown in fig. 2).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the console assembly of Morris such that the second distance is greater than the first distance such that the lower tier has a longer length than the upper tier as taught by Ledbetter in order to increase the amount of usable space in the console assembly (see Ledbetter, col. 2, lines 60-66).

Regarding claim 6, Morris discloses the invention in claim 1, but does not appear to specifically disclose wherein the lower tier further comprises a debossed portion in the top surface thereof, disposed forward of the upper tier and apart from the vertical panel.
However, Ledbetter teaches wherein the lower tier (as shown in fig. 2) further comprises a debossed portion in the top surface thereof (front compartment 54; fig. 2), disposed forward of the upper tier and apart from the vertical panel (col. 2, lines 42-46, regarding the rear compartment 56 includes a front wall 64 which may extend to the 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the console assembly of Morris such that the lower tier further comprises a debossed portion in the top surface thereof, disposed forward of the upper tier and apart from the vertical panel as taught by Ledbetter in order to increase the amount of usable storage space in the console assembly (see Ledbetter, col. 2, lines 60-66).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Morris (US D368890 S) in view of Johnson (US 2008/0121774 A1).
Regarding claim 3, Morris discloses the invention in claim 1, but does not appear to specifically disclose wherein the upper tier further comprises an overhanging lip and a light disposed in or below the lip directed to shine light toward the lower tier.
However, Johnson is in the field of drink holder assemblies for airline chairs (abstract) and teaches wherein the upper tier (drink holder 26; fig. 5) further comprises an overhanging lip (the right end of the drink holder 26, as shown in fig. 6) and a light disposed in or below the lip (reading light bulb 64; fig. 5) directed to shine light toward the lower tier (as shown in fig. 5).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the console assembly of Morris such that the upper tier further comprises an overhanging lip and a light disposed in or below the lip directed to .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Morris (US D368890 S) in view of Johnson (US 2009/0121523 A1).
Regarding claim 4, Morris discloses the invention in claim 1, but does not appear to specifically disclose wherein the electric devices include at least one of a power port, a data port, and an in-flight entertainment control panel.
However, Johnson is in the field of passenger seat assemblies (abstract) and teaches wherein the electric devices include at least one of a power port, a data port, and an in-flight entertainment control panel (para. [0023], regarding the power console 30 comprises at least one power outlet 35 for supplying electrical power to an electronic device; fig. 3).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the console assembly of Morris such that the electric devices include at least one of a power port, a data port, and an in-flight entertainment control panel as taught by Johnson in order to ensure that the console assembly includes an easily accessible power supply during an airline flight (see Johnson, para. [0023]).
Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADY W FRAZIER/Examiner, Art Unit 3647